DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paisley et al (5,326,919).
Paisley discloses a process of pyrolysis plastic feed stream to monomer as shown in the figure 1. Stream 24 polymer feed is contacted with hot particles 18 streamclaims 4 and 13 , Both the polymer feed and the hot particles 18 is lifted up together by diluent streamclaims 2, 3, and 12 22 in reactor 2. In reactor 2, the plastic feed is pyrolyzed at a temperature of from 650 to 1000°C to produce an effluent 26 containing monomeric products and the hot particlesclaims 9 and 16, This effluent is fed out from the topclaims 4, 13, and 19 of the reactor into cycloneclaims 10, 17, and 20 28 for separating into a gaseous product stream 30 and a particle stream 6. This particle stream 6 is fed to heater 4 for reheatedclaim 14 and limitation of claim 6 in the 103 rejection before it is recirculated back as stream 18 for reuse. The gaseous product stream 30 is cooled (quenched) in cooler 12claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paisley et al (5,326,919).
Paisley et al discloses a process as discussed above.
Paisley does not disclose the shape of the heat carrier particles is spherical as recited in claim 5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Paisley process by using spherical heat
carrier particles to arrive at the applicant’s claimed process since it is expected that any particles with any shape would yield similar results provided that it can carry enough heat for the reaction except that the criticality can be shown by applicant.
The limitation of claim 6 is discussed in the 102 rejection.
Regarding claim 7, Paisley discloses using fuel gas to heat the heat carrier particles (col. 4, lines 28-31).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paisley et al (5,326,919) in view of Garrett et al (4,153,514).
Paisley discloses a process a discussed above.
Paisley discloses the gaseous products is cooled (quenched) in cooler 12.
Paisley does not disclose using a cooling liquid as recited in claim 8. However, Garrett disclose using water a cooling medium to cool the gaseous product from pyrolysis (col. 9, line 66 to col. 10, line 64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Paisley process by using water as the cooling medium to cool down the gaseous product of the pyrolysis to arrive at the applicant’s process since it is expected that using any cooling medium would yield similar results except the criticality can be shown.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. 
The argument “Claims 1 and 11 recite lifting hot heat carrier particles with a diluent gas into contact with a plastic feed stream in a reactor. Claim 18 recites contacting a plastic feed stream with the stream of hot heat carrier particles in a reactor, wherein the heat carrier particles are spherical. Applicant submits that Paisley does not teach or suggest lifting hot heat carrier particles with a diluent gas into contact with a plastic feed stream in a reactor or the heat carrier particles are spherical as claimed. The Office Action states, “Paisley discloses a process of pyrolysis plastic feed stream to monomer as shown in the figure 1. Stream 24 polymer feed is contacted with hot particles 18stream. Both the polymer feed and the hot particles 18 is lifted up together by diluent stream 22 in reactor 2.” Page 3. In contrast, claims 1 and 11 recite lifting hot heat carrier particles with a diluent gas into contact with a plastic feed stream in a reactor. Paisley discloses dumping the feed, and the solid particles in the reactor and passing the transport gas through the reactor as shown in figure 1” is not persuasive since the process of Paisley is not limited by figure 1. Paisley discloses using a circulating fluidized bed reactor or various kinds of reactors (col. 4, lines 19-31; col. 5, line 60 to col. 6, line 20). Paisley discloses that the heat transfer materials is passed into the pyrolysis unit along with transport gas. The polymeric feed is fed to the pyrolyzer in a manner so as to achieve current flow (col. 4, lines 48-52). Paisley discloses the process is operated so that waste plastic, heated sand and heated transport gas enter the transport reactor at it base and move upward (the paragraph bridging columns 5 and 6). Paisley discloses that as shown in figure 1, the ground polymeric materials pass through the CFB in cocurrent flow with the fluidized bed material …unreacted polymer, reaction products, sand, and steam leave CFB pyrolizer 2 through exit port 26 after which they enter cyclone 28 where the solid and gaseous products are separated (col. 7, line 67 to col. 8, line 30). As discussed above, the diluent gas (transport gas) in the Paisley process also do the same function of lifting solid materials (polymers and heat carriers) from the bottom to the top of the pyrolysis reaction zone as recited in the claims.
The argument “Applicant submits that the flow rate of diluent gas necessary to fluidize the heat carrier particles to the feed depends on the shape or the surface area of the heat carrier particles. Applicant found that the shape of the heat carrier particles affects the flow rate of diluent gas passed to the reactor for fluidizing the stream of hot heat carrier particles and lifting it to the plastic feed stream in the reactor. As taught in the applicant’s specification, the spherical
particles are the shape most easily lifted or fluidized by the diluent gas stream. See, paragraph [0024]. Thus, the spherical heat carrier particles require a lower flow rate of diluent gas stream for fluidizing and lifting the stream of hot heat carrier particles to the plastic feed stream in the reactor. Accordingly, applicant submits that fluidization of spherical heat carrier particles for heating the plastic feed stream demands less fluidizing gas for converting plastics to monomers as claimed. Paisley and Garrett both do not disclose spherical heat carrier particles.” is not persuasive since applicants do not show any criticality for using spherical carrier when compared with other heat carrier. Therefore, as discussed in the above rejection, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Paisley process by using spherical heat carrier particles to arrive at the applicant’s claimed process since it is expected that any particles with any shape would yield similar results provided that it can carry enough heat for the reaction except that the criticality can be shown by applicant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772